Title: General Orders, 17 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 17th 1776.
Parole Newcastle.Countersign Wilmington.


Capt. Wolverton’s Company of New-Jersey, is to join Genl Greene’s brigade—the Captain to take his orders from the General, respecting his post.
An exact return of the pikes to be made without delay; and of the state of the arms in each regiment and corps, specifying the number of each kind, wanting to compleat.
The damage done to Mr  house yesterday by the bursting of one of the cannon, to be repaired by the Carpenters in the Continental pay.
